Citation Nr: 1826694	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, personality disorder, and learning disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board acknowledges that the Veteran filed a claim for entitlement to service connection for a psychiatric disorder that included PTSD, anxiety disorder, depression, learning disorder, and personality disorder.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2013 and March 2014, the Veteran submitted correspondences requesting an expedited appeal based upon financial hardship.  After a review of the evidence, including income and expense reports with supporting documentation, the Board finds that this is good or sufficient cause to advance the case on the docket.  Therefore, the motion is granted by the undersigned VLJ, and this appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disability requires further development.  

First, the Veteran was afforded a VA examination in March 2012 (with a corresponding July 2012 addendum opinion) where the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis per the criteria in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  However, during the course of this appeal, VA promulgated a final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, the Veteran's claim was not certified to the Board until July 2015.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under the DSM-V.

Secondly, the Board notes that VA regulations provide that personality and learning disorders are considered "defects," not "diseases or injuries," within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected either directly or on the basis of aggravation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017); see also Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-1990 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, 4.127 prohibits any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's diagnosed anxiety disorder, or any other diagnosed psychiatric disorder, may provide a basis for service connection if the evidence demonstrates a psychiatric disorder was superimposed upon his diagnosed personality disorder.

Based on the foregoing, the Board notes that the March 2012 VA examiner did not address whether or not the Veteran's anxiety disorder was superimposed on the Veteran's preexisting nonspecific personality and/or learning disorder.  Therefore, on remand an addendum opinion is necessary to address this issue.  See Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the VA Medical Center in Milwaukee, Wisconsin, since July 2015, as well as from any VA facility from which the Veteran has received treatment.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Forward the claims file to the examiner who provided the March 2012 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including PTSD, personality disorder, learning disorder, and anxiety disorder.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

Additionally, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality and learning disorders were subject to any diagnosed superimposed psychiatric disorder resulting in additional disability.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




